Citation Nr: 0820282	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for neuropathy, 
bilateral upper and lower extremities, due to Agent Orange 
exposure.

2.  Entitlement to service connection for a chronic headache 
disorder, tinnitus, temporomandibular joint (TMJ) 
dysfunction, skin rash, a back disorder, a heart disorder, 
and a kidney disorder.  

3.  Entitlement to service connection for vision problems.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for a liver disorder, 
claimed as hepatitis C.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2008, the veteran testified during a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  At 
the hearing, he withdrew his appeal of the claim for service 
connection for frequent colds.  See 38 C.F.R. § 20.204(b).  
Hence, this issue is no longer in appellate status.

The issues of entitlement to service connection for 
hypertension and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The probative evidence of record does not show neuropathy 
affecting either the bilateral upper and/or lower 
extremities.

2.  The probative evidence of record does not show that the 
veteran has a chronic headache disorder, tinnitus, TMJ 
dysfunction, skin rash, a back disorder, a heart disorder, or 
a kidney disorder.  

3.  The veteran did not incur a superimposed disease or 
injury to the eyes in service and his visual defect is not a 
disease or injury under the meaning of applicable law and 
regulation for VA purposes.

4.  The veteran does not currently have a disability 
manifested by high cholesterol.

5.  The veteran's current liver disorder, diagnosed as 
Hepatitis C, developed many years after service and is not 
shown to have been caused by any incident of service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for neuropathy, 
bilateral upper and lower extremities.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Service connection is not warranted for a chronic 
headache disorder, tinnitus, TMJ dysfunction, skin rash, a 
back disorder, a heart disorder, or a kidney disorder.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  Service connection for vision problems is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 4.9 (2007).

4.  Elevated cholesterol is not a disability for which 
compensation may be paid.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2007).

5.  Service connection is not warranted for a liver disorder, 
claimed as Hepatitis C.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions with respect to the veteran's claims.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Prior to initial adjudication of the veteran's claims, VA 
letter dated in November 2004 satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claims.  This letter also informed 
the veteran that additional information and evidence was 
needed to support his claims and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes that VA's duty to assist has been 
satisfied.

With respect to the duty to assist, the RO obtained the 
veteran's service, VA, and private treatment records and he 
has provided his written communications and hearing 
testimony.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board acknowledges that, to date, VA has not provided the 
veteran an examination or sought a medical opinion with 
respect to claims for bilateral upper and lower extremity 
neuropathy, high cholesterol, headache, tinnitus, eye, TMJ, 
skin, back, heart, kidney, and liver claims.  As will be 
discussed in detail below, however, in light of the 
uncontroverted facts, the Board finds that the evidence, 
which indicates he does not currently have neuropathy, a 
disability manifested by high cholesterol, a chronic headache 
disorder, tinnitus, eye, TMJ, skin, back, heart, or kidney 
problems and that he was initially diagnosed with Hepatitis C 
many years after his separation from service, an examination 
is unnecessary to decide these claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Analysis

Service connection is granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty during active military service or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

Service connection for certain diseases, such as an organic 
disease of the nervous system and cardiovascular-renal 
disease, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

The Federal Circuit Court has also held that, when a claimed 
disorder is not included as a presumptive disorder, direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit Court has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between his/her service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Neuropathy

The veteran contends that he has bilateral upper and lower 
extremity neuropathy and that this condition is the result of 
his exposure to Agent Orange during his military service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e), and Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(i) and (iii).

Service personnel records reflect that the veteran had active 
military service in the Republic of Vietnam; thus, his Agent 
Orange exposure is conceded.  

During his March 2008 videoconference hearing, the veteran 
testified that he experienced numbness and tingling in his 
arms and legs while in Vietnam and he continues to experience 
such symptoms; however, he did not seek treatment for these 
complaints in service or after discharge and reportedly self 
medicated instead.  

Review of the claims file reflects that the veteran's service 
medical records are silent with respect to complaints of or 
treatment for symptoms referable to neuropathy.  
Specifically, his April 1971 military separation medical 
examination report reflects that clinical evaluation was 
normal in all pertinent respects, including neurological 
examination.  Transient subacute or acute peripheral 
neuropathy was not shown in the weeks or months following 
exposure to an herbicide agent.  

The veteran's post-service medical records are also silent 
with respect to complaints of or treatment for symptoms 
referable to neuropathy.  Moreover, a November 2005 VA 
treatment report notes that the veteran denied symptoms 
including weakness, paralysis, numbness or loss of sensation, 
"pin and needles," and tremors or involuntary movements 
upon neurological examination.  In addition, while there are 
references to left lower extremity numbness, it has been 
attributed to a post-service severe automobile accident.  

As discussed above, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).

In this case, the evidence of record is negative for 
competent evidence of a current diagnosis of neuropathy, to 
include peripheral neuropathy.  While the Board has 
considered the veteran's claim that he has symptoms such as 
numbness, pins, and needles in his arms and legs, the Court 
has held that a symptom alone without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999). 

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that the weight 
of the probative evidence is against the claim.  As noted, 
absent proof of a present disability, there can be no valid 
claim.  Brammer, 3 Vet. App. at 225.  Thus, service 
connection for peripheral neuropathy, bilateral upper and 
lower extremities, is denied.

Headaches, Tinnitus, TMJ dysfunction, Skin Rash, and 
Disorders of the Back, Heart, and Kidney

The veteran claims that his migraine headaches initially 
began in service and have continued to the present.  He 
reports that he currently experiences intermittent tinnitus 
as a result of exposure to intense noise and other acoustic 
trauma in service.  He also claims that he currently 
experiences TMJ disease because the stress and strain of 
service caused him to grit his teeth and the rash on his 
elbows, "pits," back of the knees, and feet began in 
service and have continued to the present.  The veteran 
reports that his current low back pain is the result of 
performing heavy lifting in service and his current heart 
problems (he reports being diagnosed with a heart murmur) are 
the result of the stress that he was put through during 
service.  Finally, the veteran claims that he was told by a 
military medical professional that he has a cyst on his 
kidney which was not "major enough to do any kind of 
operation so they were just going to let it go and see if, 
unless it festered ... they weren't going to do anything about 
it."  

The service medical records are silent with respect to 
complaints of or treatment for headaches or impairment of the 
ear, jaw, skin, back, heart, or kidneys.  Moreover, the April 
1971 report of separation examination is negative for the 
veteran's claimed disorders and reflects that clinical 
evaluation of the head, face, mouth, ears, lungs and chest, 
heart, spine, genito-urinary system, and skin was normal.  

In addition, the post-service medical records are negative 
for diagnoses relating to a chronic headache disorder, 
tinnitus, TMJ dysfunction, skin rash, or disorders of the 
back, heart, and kidney.  Specifically, a January 2005 VA 
treatment report notes no lesions or rash upon examination of 
the skin and a November 2005 VA treatment report reflects 
that the veteran denied headaches, kidney stone and kidney 
disease.  It is noted that these treatment records note the 
veteran's complaints of chest pain and back pain.  However, 
these are no underlying diagnoses for these symptoms of pain.  

Absent evidence of a current diagnosis, service connection 
cannot be granted for headaches, tinnitus, TMJ dysfunction, 
skin rash, or disorders of the back, heart, and kidney.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225; Watson, 
4 Vet. App. at 314.  The Board emphasizes that the absence of 
any treatment for these claimed disorders in the service and 
post service medical records provides persuasive evidence 
against the veteran's claims.

It is acknowledged that the post-service VA medical records 
include references to chest and back pain.  However, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The 
veteran's reported symptoms of chest and back pain do not, 
standing alone, constitute current disabilities for VA 
compensation purposes.

Vision Problems

The April 1971 separation examination reveals the veteran's 
visual acuity was measured as being 20/20 in both eyes.  Post 
service medical records are negative for examination or 
diagnosis with respect to the eyes.  However, the veteran 
claims to experience visual impairment (refractive error) due 
to being near sighted, far sighted, and having astigmatism.  
He recalls inservice eye trauma due to flashes and debris.  

The regulations prohibit service connection for refractive 
error.  38 C.F.R. § 3.303(c).  Similarly, refractive errors 
of the eyes are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes. 
38 C.F.R. § 4.9 (2007).  Actual eye pathology, other than 
refractive error, is not shown by the competent medical 
evidence of record.  As service connection for refractive 
errors including astigmatism are prohibited by law, service 
connection for refractive error, to include astigmatism, is 
not warranted.

High Cholesterol

High/elevated cholesterol is also referred to as 
hypercholesterolemia or hyperlipidemia.  Under applicable 
regulation, the term "disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions.  38 C.F.R. § 4.1.  See also Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995).  As noted above, a mere symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
(discussing this in the context of mere pain, without any 
underlying condition to account for such pain).  Accordingly, 
an elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  Accordingly, they are not appropriate entities 
for the rating schedule.)

Therefore, hypercholesterolemia or hyperlipidemia alone is 
not a "disability" for VA compensation benefits purposes 
and service connection must be denied for this claimed 
condition.  If the veteran develops a disability that he 
believes is related to his hypercholesterolemia or 
hyperlipidemia, then he is free to file a claim for service 
connection for such disability.

With respect to the present claim, the law is dispositive.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board 
need not determine whether there is a relationship between 
the veteran's elevated cholesterol and his military service 
in the absence of an underlying disability.  Nevertheless, it 
is noted that there is no competent evidence of relevant 
disease or injury in service or after discharge from service 
pertaining to his elevated cholesterol level.

Liver Disorder (Hepatitis C)

As noted above, the first requirement for any service 
connection claim is competent evidence of existence of a 
current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. 223, 225 (1992).  The veteran has current a diagnosis of 
Hepatitis C.  Therefore he has a disability for VA purposes.  
Consequently, the determinative issue is whether this 
condition is somehow attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."). 

The veteran's service medical records are completely 
unremarkable for evidence of complaints or treatment of 
hepatitis, for symptoms of this condition, or for risk 
factors of developing it such as blood transfusions or organ 
transplants, hemodialysis, tattoos, body piercing, high-risk 
sexual activity, or exposure to contaminated blood products 
as a health care worker, or other direct percutaneous 
exposure to blood such as acupuncture with non-sterile 
needles and sharing of toothbrushes or shaving razors.  The 
Board notes the veteran's assertions of tattoos and exposure 
to blood products in service.  However, the Board has 
reviewed the April 1971 report of separation examination and 
can find no notation of a tattoo or exposure to blood 
products.  Consequently, the veteran's service medical 
records, as a whole, provide evidence against a finding of 
any symptoms or risk factors of hepatitis C during service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

In addition, the evidence as a whole does not show continuity 
of symptomatology of a hepatitis C disability since service.  
Id.  In this regard, a November 2005 VA treatment report 
notes the veteran's positive test for Hepatitis C was in 
1990, approximately 19 years after his discharge from active 
duty service in 1971.  The United States Court of Appeals for 
the Federal Circuit has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of relevant symptoms and/or diagnosis after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Post-service medical records include a November 2005 
treatment report which reflects a diagnosis of Hepatitis C 
and notes his risk factors as including IV (intravenous) drug 
use, cocaine use, and history of alcohol abuse.  
Additionally, during his videoconference hearing, the veteran 
and his spouse testified that his intravenous drug use and 
sharing of needles were risk factors for his Hepatitis C.  

In this regard, it is noted that drug usage of this nature 
constitutes willful misconduct for which service connection 
cannot be granted.  38 C.F.R. § 3.301(d).  Specifically, an 
injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line 
of duty if such injury or disease was a result of the abuse 
of alcohol or drugs by the person on whose service benefits 
are claimed.  For the purpose of this paragraph, alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 
(February 10, 1998).

Upon consideration of the foregoing, the Board finds that 
Hepatitis C was not shown in service or for many years 
thereafter.  Therefore, service connection for Hepatitis C 
must be denied.  


ORDER

Service connection for neuropathy, bilateral upper and lower 
extremities, is denied.  

Service connection for a chronic headache disorder, tinnitus, 
TMJ dysfunction, skin rash, a back disorder, a heart 
disorder, and a kidney disorder is denied.

Service connection for vision problems is denied.  

Service connection for high cholesterol is denied.  

Service connection for a liver disorder, claimed as hepatitis 
C, is denied.  


REMAND

The veteran claims entitlement to service connection for PTSD 
based on combat experiences during his active duty service in 
the Republic of Vietnam.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130; see also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  The 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  
Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
determined that the fact that a veteran, who had noncombat 
military occupational specialty, who was stationed with a 
unit that was present while enemy attacks occurred would 
strongly suggest that he was, in fact, exposed to such 
attacks.  In other words, the veteran's presence with a unit 
at the time such attacks occurred would corroborate his 
statement that he experienced such attacks on a personal 
basis.  A stressor need not be corroborated in every detail.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Corroboration of 
the veteran's personal participation in those events is 
unnecessary.  Pentecost v. Principi, at 128.

In this case, the veteran's DD Form 214, Certificate of 
Release or Discharge from Active Duty, reflects that his 
primary specialty was "plumber."  This does not reflect 
participation in combat.  There is no notation to reflect 
that the veteran received any decorations or medals which 
indicate involvement in combat.  The veteran served in the 
Republic of Vietnam from June 30, 1970, to April 10, 1971, 
and his awards and decorations include SPS (Security Police 
Squadron) M-14.  

The veteran's reported stressors include a history of combat 
exposure during his active duty service in Vietnam.  
Specifically, he recalls frequent firefights, mortar attacks, 
rocket attacks, and sniper attacks at job sites and on 
convoys.  He recalls that his friend was shot by a sniper and 
died in his arms.  He also recalls witnessing Korean soldiers 
killing Vietnamese civilians, including women and children.  

The February 2005 VA PTSD examination report notes the 
stressors experienced by the veteran during service in 
Vietnam as well as multiple post-military traumas, most 
notably the disabling injuries sustained in the 1990 accident 
in which the veteran was struck by a motor vehicle.  This 
examination report includes a diagnosis of PTSD and the 
opinion that the veteran's description combined with the 
evidence of record suggests that it is at least as likely as 
not that the veteran suffers from PTSD with Vietnam 
representing a contributing component.  

Upon consideration of the foregoing, the Board finds the 
evidence sufficient to warrant an attempt to verify the 
veteran's alleged stressors and, if such stressors are 
verified, a VA examination to confirm the propriety of the 
diagnosis of PTSD by a psychiatrist and to assess whether 
that diagnosis is related to the verified in-service 
incidents.  Therefore, a remand is required.

With respect to the claim for service connection for 
hypertension, it is noted that the veteran has testified that 
he was told by a VA medical professional that he had 
hypertension while being treated at the Newington VA hospital 
in 1972, within one year of his discharge from active duty 
service.  Although the record was held open for 30 days to 
afford the veteran an opportunity to provide these treatment 
records, VA has not received such evidence.  VA treatment 
records should be obtained, if available.  See 38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency 
and must be obtained if the material could be determinative 
of the claim).  Accordingly, adjudication of the claim for 
service connection for hypertension must be deferred pending 
receipt of these potentially pertinent records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain and associate 
with the claims file copies of all 
medical records located at the Newington 
VA hospital which have not already been 
obtained.  The attention of the AMC is 
specifically directed to any 1972 
hospitalization records.  

2.  The veteran should be afforded an 
additional opportunity to provide 
detailed information regarding the 
claimed in-service stressors, such as 
specific dates of the incidents (within a 
60 day period), locations, unit numbers, 
and the names of others involved.

3.  After the above development is 
completed, the RO should review the 
claims file and prepare a summary of the 
claimed stressors based on review of all 
pertinent documents and the veteran's 
statements regarding such stressors.  
This summary, all stressor statements, 
the veteran's DD Form 214, his service 
personnel records, as well as any other 
supporting documents, should be submitted 
to the United States Army and Joint 
Services Records Research Center (JSRRC) 
for verification.  

JSRRC should be asked to verify the 
stressors and to furnish any official 
history or logs pertaining to any unit 
with which the veteran served as well as 
any unit to which his unit was attached 
during the time period of his alleged 
stressors.  Any additional development 
recommended by that office should be 
accomplished.

4.  Following the above, the RO must make 
a specific determination as to whether 
the veteran served in combat, and, if no 
combat service is indicated, whether the 
veteran was exposed to a stressor or 
stressors in service.  

5.  If, and only if, a stressor has been 
verified, schedule the veteran for a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s) 
found by the RO to be corroborated by the 
evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran has PTSD and, if so, 
whether any in-service stressor(s) found 
to be established by the RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the American Psychiatric Association 
Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (1994) (DSM-IV) 
in arriving at the diagnosis.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

5.  Thereafter, the veteran's claims of 
entitlement to service connection for 
PTSD and hypertension should be 
readjudicated.  If the benefits sought 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  
After the veteran is afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


